Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-10 are presented for examination.
3.          This office action is in response to the claims filed 08/20/2019. 
4.	Claim 1 is independent claim.
5.	The office action is made Non-Final.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.      Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. (US 2015/0066954 A1) (Notice of Allowance mailed 04/03/2019). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-10 are rejected under 35 U.S.C.103 as being unpatentable over Johnmar (US 20140032657 A1) in view of Eisma et al (US 20060031115 A1) and further in view of Heber (US 20130311246 A1).

12.	Regarding Claim 1 (Previously presented), Johnmar teaches a machine for evaluating web site content, comprising:  5a processor or microprocessor coupled to a memory, wherein the processor or microprocessor is programmed to: 
receive a URL for a web site or a portion of a web site to evaluate ([0008] “The consumption of digital content comprises at least one of a web page visited by the user and status updates in one or more social networking applications associated with the user.”, [0011]-[0013] “in response to determining that at least one topic associated with the content being consumed by the user, logging a time, URL, Page Title, Content, and Keyword associated with the content being consumed in a database, [0028]-[0030], “the URL and other information regarding the page visited and/or status update content may be communicated to the server 107 by the Unit 103 for the server to perform this analysis remotely from the Unit 103.”); 
monitor visitor interaction with the web site or portion of the web site ([0028], “Unit 103 may collect incoming status update (i.e., posts by the user or by individuals within the social network of the user of the device 102) data from Twitter, Facebook and other sites, and transmit this information to one or more of the servers 104, 107 for storage in the Time, URL, Page Title, Content and Keyword Log Database(s) 109, 110.  The Unit 103 may also log the time of visit, page title, URL and content of Web pages visited, (e.g., URL: www.google.com, Page Title: Google) and transmits this data to one or more of the servers 104, 107 for storage in the Time, URL, Page Title, Content and/or Keyword Log Database(s) 109, 110.  The data discussed herein may be collected and transmitted separately or at the same time.” And [0042], “At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 to see if an individual using Unit 103 answered "yes" to any intent question posed previously (Monitoring visitor interaction with the web site)); 
determine whether to send particular visitors invitations to participate in a content 10evaluation survey for the content on the web site or portion of the web site based upon a set of visitor interaction triggers, wherein the interaction triggers include the type of visitor device and the length of time of particular visitor interaction ([0003], “collecting information on content volume (proportion of information on a specific topic versus another), user actions (visits, clicks, shares, Facebook "Likes", Twitter "retweets," etc.) and information sentiment (positive negative or neutral) (a set of visitor interaction triggers).  This information is aggregated and analyzed to inform inferences about whether content is reaching desired individuals, altering perceptions (e.g., negative content may diminish intent to purchase) and driving specific actions (e.g., site visitors from Facebook are more likely to purchase a product sold online)”, [0007], “presenting to the user on the computer device an initial survey associated with the at least one topic associated with the content being consumed, the initial survey including an inquiry regarding whether the user planned an action with regard to the at least one topic; and presenting to the user on the computer device, after the initial survey and in response to the user affirming the planned action with regard to the at least one topic, a follow on survey comprising at least one inquiry regarding whether the user performed the planned action.” [0011]- [0012], “wherein determining at least one topic associated with the content being consumed comprises scanning the data within the content and determining whether at least one keyword or word groupings relevant to a subject of inquiry is contained in the content being consumed, and wherein the surveys are present to the user in response to determining that the least one keyword or word groupings relevant to a subject of inquiry are contained in the content being consumed at a threshold”, see also [0016], a follow on survey and [0042], “Unit 103 is programmed to communicate with the Data Storage/Analysis Server 107 and access the Perception, Intent and Behavior Survey Database 106 (user interactions with the website content).  At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 (user interactions with the website content) to see if an individual using Unit 103 answered "yes" to any intent question posed previously.  If so Unit 103 communicates with the Data Storage/Analysis Server 107 and accesses the Perception, Intent and Behavior Survey Database 106 to retrieve a follow on survey question or questions.  Follow on survey question(s) are delivered from the Data Storage/Analysis Server 107 and caused to be displayed within the users' browser or user interface.”); 
send electronic invitations to said particular visitors to participate in the content evaluation survey ([0035] “ a survey is transmitted from the Data/Analysis Server 107 and is caused to be displayed directly within the browser of the individual using Unit 103 or in a separate user interface.  At this point, the individual is prompted to respond to one or more survey questions regarding perceptions and intent relevant to the content” and [0042], “At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 to see if an individual using Unit 103 answered "yes" to any intent question posed previously (particular visitors).  If so Unit 103 communicates with the Data Storage/Analysis Server 107 and accesses the Perception, Intent and Behavior Survey Database 106 to retrieve a follow on survey question or questions.  Follow on survey question(s) are delivered from the Data Storage/Analysis Server 107 and caused to be displayed within the users' browser or user interface (Sending electronic invitations to said particular visitors)”);  
15initiate the content evaluation survey with said particular visitors who accept the invitation ([0007], “presenting to the user on the computer device an initial survey associated with the at least one topic associated with the content being consumed (already interacted with), the initial survey including an inquiry regarding whether the user planned an action with regard to the at least one topic; and presenting to the user on the computer device, after the initial survey and in response to the user affirming the planned action with regard to the at least one topic, a follow on survey comprising at least one inquiry regarding whether the user performed the planned action.”, see also [0035] and [0042], “if an individual using Unit 103 answered "yes" to any intent question posed previously .  If so Unit 103 communicates with the Data Storage/Analysis Server 107 and accesses the Perception, Intent and Behavior Survey Database 106 to retrieve a follow on survey question or questions.  Follow on survey question(s) are delivered from the Data Storage/Analysis Server 107 and caused to be displayed within the users' browser or user interface (Sending electronic invitations to said particular visitors)”), 
collect electronic survey responses to the content evaluation survey ([0048] “As questions are answered, they are transmitted by Unit 103 to the Reporting Server 108 and logged into the Perception, Intent and Behavior Answer Database 110 along with the URL of the relevant web page/status update content associated with the original set of intent-related survey questions”);
calculate a type content score for each type of the content evaluation survey by applying different weights to different electronic survey responses, where the weights depend on the type of content ([0018], intent score for the content with regard to the at least one topic).
Johnmar did not specifically teach wherein the content evaluation survey comprises questions divided into multiple content types, including a first content type addressing expertise demonstrated by the content on the web site or portion of the web site; calculate a type content score for each type of the content evaluation survey by applying different weights to different electronic survey responses, where the weights depend on the type of content ([0028]-[0037], sub-scores); and calculate a composite content score for the content on the web site or portion of the web site by applying different weight to the type content scores.
However Eisma teaches wherein the content evaluation survey comprises questions divided into multiple content types, including a first content type addressing expertise demonstrated by the content on the web site or portion of the web site ([0070], “or example, the user defined module 330-6 can execute instructions in formatting surveys, including question types, content of questions, etc., to create open ended comment questions such as "What are this individual's three greatest strengths?" or "Have you seen any improvement in this individual's leadership skills?" or "In what ways has this individual evidenced their capabilities for thought leadership? (content type addressing expertise)" Embodiments, however, are not limited to these examples”, Fig 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of composite content score suggested in Eisma’s system into Johnmar’s and by incorporating Eisma into Johnmar because both system are related to resource management would fully address quantitative information on human capital.
Further Heber teaches 20calculate a type content score for each type of the content evaluation survey by applying different weights to different electronic survey responses, where the weights depend on the type of content ([0028]-[0037], sub-scores); and 
calculate a composite content score for the content on the web site or portion of the web site by applying different weight to the type content scores ([0028]-[0037], composite score).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of composite content score suggested in Heber’s system into Johnmar and Eisma combined system and by incorporating Heber into Johnmar and Eisma combined system because all system are related to resource management would allow companies to get a topline, easy to understand score of a website's OVERALL ability and capacity to generate revenue.  More to provide specific separate scores that identify which of the many drivers of e-commerce the website excels in, and which need improvement.


13.		Regarding claim 2, Johnmar, Eisma and Heber teach the invention as claimed in claim 1 above, and further Heber teaches modify the type content scores by applying different weights to different analytical measures for the web site or portion of the web site ([0027]-[0039]).
14.	Regarding claim 3, Johnmar, Eisma and Heber teach the invention as claimed in claim 1 above, and further Heber teaches wherein the content scores are calculated for a period of time ([0049]). 

15.	Regarding claim 4, Johnmar, Eisma and Heber teach the invention as claimed in claim 3 above, and further Heber teaches wherein the period of time is a month ([0131]), also Eisma teaches same limitation ([0063]).  

16.	Regarding claim 5, Johnmar, Eisma and Heber teach the invention as claimed in claim 1 above, and further Johnmar teaches wherein the number of survey responses is capped ([0042] After a pre-determined period of time “Threshold” (for example, 14 days after an individual answered "yes" to a question regarding intent to purchase an over-the-counter remedy for influenza) , Unit 103 is programmed to communicate with the Data Storage/Analysis Server 107 and access the Perception, Intent and Behavior Survey Database 106.  At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 to see if an individual using Unit 103 answered "yes" to any intent question posed previously.).  

517.	Regarding claim 6, Johnmar, Eisma and Heber teach the invention as claimed in claim 1 above, and further Heber teaches display the content score; provide a graphical comparison of the content score for the current period of time to content scores for previous periods of time; and 10provide a graphical comparison of the content score for the current period of time to industry average scores for similar content ([0040], [0050]).  

18.	Regarding claim 7, Johnmar, Eisma and Heber teach the invention as claimed in claim 1 above, and further Heber teaches wherein monitoring the visitor interaction with the web site or portion of the web site comprises recording the location and duration of 15engagement by the visitor with one or more portions of the web site ([0013], [0058]-[0059] and [0062]).  

19.	Regarding claim 8, Johnmar, Eisma and Heber teach the invention as claimed in claim 7 above, and further Heber teaches recording the location and duration of engagement includes the recording the movement of a pointer or mouse indicator on the one or more portions of the web site ([0013]).  

20.	Regarding claim 9, Johnmar, Eisma and Heber teach the invention as claimed in claim 1 above, and further Heber teaches wherein monitoring the visitor interaction with the web site or portion of the web site comprises recording the depth the visitor scrolls down one or more portions of the web site ([0013]).  

2251.	Regarding claim 10, Johnmar, Eisma and Heber teach the invention as claimed in claim 1 above, and further Johnmar teaches wherein monitoring the visitor interaction with the web site or portion of the web site comprises recording the amount of a video that the visitor watches in one or more portions of the web site ([0025]).

CONCLUSION
22.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Tabbal et al (US 20120191815 A1)
Grossman (US 20100049608 A1)
Van Luchene (US 20070192166 A1)
Aldrey et al (US 20120158514 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169